DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final rejection is in response to the amendment filed on 2/25/2022. Claims 1-8 are pending. Claims 1-8 are currently amended. Claims 1, 7, and 8 are independent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a predetermined period of time” recited in claim 1 is repeated as “a predetermined period of time” in claim 3 and it is unclear if these two limitations are referring to the same feature. Additionally, the limitation “a predetermined period of time” appears only on Page 4 of the Applicant’s specification and there is no further explanation or description on how this feature is implemented or utilized. Dependent claims do not remedy the deficiency and are therefore, rejected based on the same rationale. 
Claim 2 recites the limitation “the information processing apparatus” and there is a lack of antecedence basis for this limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anke et al. (US 2007/0153802 A1, hereinafter Anke).
Regarding claim 1, Anke teaches a device, [Par.[0002] describes a device in a motor vehicle prioritizing sensor data and controlling the transmission of data packets to a central processing system, similar to the claimed invention, Figure 1, Par.[0018]-[0019]], comprising: a memory; and a processor configured to execute:
first determining, for each of a plurality of data items generated in the device, a priority for transmitting each of the data item, based on one or more rules set in advance, [Figure 1 and associated description shows sensor data from a vehicle being generated and assigned priority based on a priority listing DB; Par.[0017] provides summary of prioritized transmission; Par.[0021] describes generating data packets from sensor data; Par.[0024]-[0025] describes priority assignment and factors or rules used to assign priority; see Figure 4];
second determining, for each of the data item, whether or not it is necessary to transmit said each data item, based on the priority determined for each of the data item, [Par.[0025] describes how priority is used in transmitting a data packet that is a warning signal versus a data packet that is indicating normal operations; Par.[0037] describes a central processing device that processes the priority buffers when the timeliness of the stored data packets can be monitored; Par.[0039]-[0040] describe buffer time as a guide to transmit a data packet as necessary when its timeliness makes it unnecessary as indicated in Figure 6]; and
transmitting one or more of the plurality of data items generated in the device for a predetermined period of time, wherein the transmitting of the one or more of the plurality of data items is according to a transmission order of the data items based at least on the priority for each of the data items, and the second determining that it is necessary to transmit the one or more of the plurality of the data items, [claim limitation “for a predetermined period of time” is vague and ambiguous and the original disclosure repeats the limitation verbatim on Page 4 and offers no further description or explanation; Figure 4 and associated description indicates transmission of data packets generated using appropriate priority and transmission medium; Par.[0037] describes a central processing device that processes the priority buffers when the timeliness of the stored data packets can be monitored; Par.[0039]-[0040] describe buffer time as the predetermined period of time for the data packets being generated used in determining whether to transmit or not, see Figures 6-8; Par.[0045] describes transmitting the data packets through control of priority levels/buffers; Par.[0002] describes transmitting prioritized data to a central processing system]; and
wherein the transmission order is subject to change over time, [claim limitation is broad and it is not clear if the transmission order is changed different from the assigned priority; Par.[0026] describes the priority list (rules) used to assign priorities is updated periodically and provided from an external source and that would result in the transmission order being subject to change over time as recited; Figures 6-8 show based on the buffer time (state of buffer or device) exceeding a limit, the data is deleted or assigned a higher priority or generating different data and assigning a different priority and changing the priority changes the data item transmitted, (assigned priority is manipulated to change the transmission order based on other factors)].
Method claim 7 and non-transitory CRM claim 8 correspond to claim 1 and are rejected as above and are amended without changing the scope of the limitations from before and therefore, are rejected as above. 
Regarding claim 2, Anke teaches the device as acclaimed in claim 1, wherein the processor is further configured to execute storing in the memory each of the plurality of data items determined by the second determining that it is necessary to transmit to the information processing apparatus; 
storing a transmission order value with each data item stored in memory, [the priority value assigned to the data items corresponds to the transmission order value and priority buffers implement the order, Abstract and Par.[0025] describes how priority is used in transmitting a data packet that is a warning signal versus a data packet that is indicating normal operations (transmission order value)]; 
wherein the transmitting transmits the data item stored in the memory to the information processing apparatus, [Figure 1 shows priority buffers and associated transmission medium where the generated data packets are stored and transmitted].
Regarding claim 3, Anke teaches the device as claimed in claim 1, wherein the processor is further configured to execute determining the transmission order of the data items based on the priority among data items generated in the device for a predetermined period of time, the data item being determined by the second determining that it is necessary to transmit the data items to the information processing apparatus, and wherein the transmitting transmits the data items in order according to the transmission order, [Abstract and elsewhere cited above describe a prioritized order to transfer the data packets; Par.[0025] describes a transmission order of transmitting high priority warning signal and low priority normal operation data].
Regarding claim 4, Anke teaches the device as claimed in claim 1, wherein the second determining changes a criterion for determining whether or not it is necessary to transmit each data item based on the priority, depending on a state of the device, [claim limitation is broad and is interpretable in multiple ways; Figures 6-8 show based on the buffer time (state of buffer or device) exceeding a limit, the data is deleted or assigned a higher priority or generating different data and assigning a different priority]. 
Regarding claim 5, Anke teaches the device as claimed in claim 1, wherein the transmission order changes in the device for the predetermined period of time, depending on a state of the device, [claim limitation is broad and is interpretable in multiple ways and not clear if the transmission order changes the priority assigned to a given data item or the order simply ignores the priority that is assigned to a given item based on some other consideration; Figures 6-8 show based on the buffer time (state of buffer or device) exceeding a limit, the data is deleted or assigned a higher priority or generating different data and assigning a different priority and changing the priority changes the data item transmitted]. 
Regarding claim 6, Anke teaches the device as claimed in claim 1, wherein the processor is further configured to execute changing at least one a rule among the one or more rules in response to a request from the information processing apparatus, [Par.[0026] describes the priority list (rules) used to assign priorities is updated periodically and provided from an external source]. 
Response to Arguments
Applicant's arguments filed 2/25/2012 have been fully considered but they are not persuasive. 
Claim amendment in claim 1 “wherein the transmission order is subject to change over time” is not specific enough and using BRI, it may be interpreted as the order being changed when priority rules change or when assigned priorities are overruled both of which are supported by Anke as indicated in the office action. Other amended language simply rearranges the claim language without altering the scope and meaning and therefore, Anke provides support for the claim limitations as indicated in the office action.
Applicant argues on Page 8, Anke fails to explicitly teach or suggest at least determining an order (i.e., a sequence) of transmitting data items. This argument is without merit because the claimed invention and as recited in the independent claims, uses a transmission order that is determined by an assigned priority for a data item and Anke provides anticipatory support for that notion starting with Abstract: “The data packets, based on the assigned priority level, are then stored in a corresponding priority buffer associated with a transmission device using one of the transmission mediums. When available, the transmission device may then readily transmit the data packet from the priority buffer. Therefore, the data is transferred in a prioritized order based, in part, on the transmission medium and factors relating to the medium, as well as the sensor data being transmitted.”
Applicant argues on Page 8 that Anke is silent about “modifying a sequence of transmission of data based on a priority level assigned to a data item.” However, the argument is without merit because it is unclear if it is arguing that the sequence is modified despite assigned priority, overruling assigned priority. The transmission order is based on priority in Anke as it appears in the claimed invention and as recited in the claims currently. 
Applicant on Page 8 also argues that the embodiments described in the above claims relate to reliance on prioritization using a single transmission media network. However, there is no mention of a single transmission medium in the recited claims and Anke’s use of multiple mediums or multiple priority buffers are of no relevance to the claims as recited because the claims are broad and Anke addresses support for the process described in in the dependent claims. Applicant is arguing over limitations not clearly recited in the claims. 
Examiner’s Note: Examiner made numerous attempts to contact the applicant but suggests the following here to expedite prosecution: 1) indicate clearly that the device (in claim 1 and other independent claims) is an in-vehicle device; 2) add claims 4 and 5 to the independent claims but specifying that the transmission order is dynamically changed based on a state of the vehicle exceeding threshold conditions, adjusting a previously assigned priority for the data items. 
Claims 4 and 5 recite the limitation “state of the device” which appears to be wrong because it is actually the state of the vehicle that determines the change in adjusting the priority. See Applicant’s specification in Par.[0051], [0052], [0063], and [0066] in particular describes: “The transmission order may be determined, for example, in descending order of the priority. In this case, a transmission candidate log having a higher priority has a prior turn in the transmission order. Alternatively, the transmission order may be adjusted based on the state of the vehicle 20, such as the traveling state confirmed at Step S202. For example, if the vehicle speed is greater than or equal to a threshold value, a transmission candidate log of a microcomputer 231 related to the behavior of the vehicle 20 may be given a prior turn in the transmission order. On the other hand, if the vehicle speed is less than the threshold value (e.g., while the vehicle stops), a transmission candidate log of the microcomputer related to the telemetry may be given a prior turn in the transmission order. In this way, depending on the state of the vehicle 20, the transmission order of logs related to a particular microcomputer 231 or sensor may be changed.”
Amending the claims as per the suggestion above may expedite prosecution. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PADMA MUNDUR/Primary Examiner, Art Unit 2441